DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama (US PG Pub. 20190094672).
Regarding claim 1, Akiyama discloses a light source device (light source device 21, homogenizer optical system 24 and wavelength conversion device 27 of fig. 2) comprising: 
a light emitting element (plurality of semiconductor lasers 711 of fig. 2) configured to emit light (para. 0060; The semiconductor lasers 711 each emit a blue light beam LB1 (a light beam in a first wavelength band) in the X direction); and 
a microlens array (homogenizer optical system 24 of fig. 2) having a first multi-lens surface (shown in the examiners illustration of fig. 2) which the light emitted from the light emitting element (711) enters), and a second multi-lens surface (shown in the examiners illustration of fig. 2) configured to emit the light which enters through the first multi-lens surface (shown in the examiners illustration of fig. 2), wherein 

    PNG
    media_image1.png
    519
    604
    media_image1.png
    Greyscale

the light which enters the first multi-lens surface (24a) has an angular distribution (para. 0066; The light emitting area 715a has a rectangular planar shape when viewed along the direction of the central axis of the blue light beam LB1 emitted, and has a long-side direction W1 and a short-side direction W2), 
the first multi-lens surface (shown in the examiners illustration of fig. 2) has a plurality of first cells arranged in an array (shown in the examiners illustration of fig. 2 below), 
the second multi-lens surface (shown in the examiners illustration of fig. 2 below) has a plurality of second cells arranged in an array (shown in the examiners illustration of fig. 2 below), 
light proceeding from one of the first cells (24a) toward the second multi-lens surface (24b) has a first light beam which enters one second cell (light emitted from the light emitting element 711 is incident onto the homogenizer in order to “even” the intensity of illumination light; therefore, it is necessary for a first light beam to enter one second cell thus “uniformizing” the light), and 
a second light beam which enters another second cell different from the one second cell (light emitted from the light emitting element 711 is incident onto the homogenizer in order to “even” the intensity of illumination light; therefore, it is necessary for a first light beam to enter one second cell thus “uniformizing” the light), 
a first area of an illumination target is irradiated with the first light beam (para. 0071; uniform intensity distribution called a top-hat distribution, in order for this to happen the light emitting elements 711 illuminate various portions of the homogenizer optical system 24.  Therefore, in order to uniformly illuminate the homogenizer 24 the light emitting element 711 must have a first beam illuminating a first portion and a second beam different from the first illuminating a second portion), and 
a second area of the illumination target different from the first area is irradiated with the second light beam (para. 0071; uniform intensity distribution called a top-hat distribution, in order for this to happen the light emitting elements 711 illuminate various portions of the homogenizer optical system 24.  Therefore, in order to uniformly illuminate the homogenizer 24 the light emitting element 711 must have a first beam illuminating a first portion and a second beam different from the first illuminating a second portion).

Regarding claim 2, Akiyama discloses wherein the light emitting element emits the light having the angular distribution (para. 0067; A divergence angle of the light toward the short-side direction W2 of the light emitting area 715a is larger than a divergence angle of the light toward the long-side direction W1 of the light emitting area 715a).

Regarding claim 6, Akiyama discloses further comprising: a wavelength conversion element (phosphor layer 34 of fig. 2), wherein the light emitted from the light emitting element is excitation light (para. 0097; the semiconductor lasers 711 drops (step S1), the light intensity of the excitation light BLs for exciting the phosphor layer 34), the excitation light enters the microlens array (24), and the wavelength conversion element (34) is configured to convert a wavelength of the excitation light emitted from the microlens array and emit fluorescence (para. 0075; the excitation light BLs, and converts the excitation light BLs into the fluorescence YL in a different wavelength band from the wavelength band of the excitation light BLs).

Regarding claim 8, Akiyama discloses further comprising: a light modulation element (red-light light modulation device 4R, the green-light light modulation device 4G, and the blue-light light modulation device 4B of fig. 1) configured to modulate light emitted from the microlens array (illustrated in fig. 2).

Regarding claim 9, Akiyama discloses a light modulation device (4R) configured to modulate light emitted from the light source device in accordance with image information (para. 0049; red-light light modulation device 4R modulates the red light LR in accordance with image information to form image light corresponding to the red light LR).
Regarding claim 10, Akiyama discloses a projector (projector 1 of fig. 1) comprising: 
a light modulation device (4R) configured to modulate light emitted from the light source device in accordance with image information (illustrated in figs. 1 and 2); and 
a projection optical device (projection optical system 6 of fig. 1) configured to project the light modulated by the light modulation device (illustrated in fig. 1).

Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 was found to be allowable because a first optical system disposed on a light path of the light between the light emitting element and the microlens array, the first optical system having positive power and being configured to convert the light which enters the first optical system into light having the angular distribution.

Claim 5 is allowable as being dependent on claim 3.

Claim 4 was found to be allowable because a first optical system disposed on a light path of the light between the light emitting element and the microlens array, the first optical system having negative power and being configured to convert the light which enters the first optical system into light having the angular distribution.

Claim 7 was found to be allowable because the illumination target is the wavelength conversion element, the first area is a central portion of the wavelength conversion element, the second area is a rim portion of the wavelength conversion element, and an illuminance of the first light beam in the first area is lower than an illuminance of the second light beam in the second area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	1 December 2022

/BAO-LUAN Q LE/           Primary Examiner, Art Unit 2882